     Case 3:20-cv-00273-KHJ-FKB Document 37 Filed 05/03/21 Page 1 of 11




                     UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF MISSISSIPPI
                          NORTHERN DIVISION


AMERICAN PACIFIC INDUSTRIES, INC.                                       PLAINTIFF


V.                                      CIVIL ACTION NO. 3:20-CV-273-KHJ-FKB


ZAKARIAE YERROU a/k/a ZAKARIA                                        DEFENDANTS
YERROU a/k/a ZAKARIAE N. AMEERA
a/k/a ZACK YERROV; YERROU DISCOUNT
TIRE LLC d/b/a/ TERRY ROAD TIRE &
ALIGNMENT; VICMAR LLC; JOHN MARK GRUBBS;
VICKY D. GRUBBS

                                      ORDER

      Before the Court is Plaintiff American Pacific Industries, Inc.’s (“American

Pacific”) Motion for Judgment on the Pleadings [31]. For the reasons below, the

Court grants this motion.

I.    Background

      A.    Procedural History

      American Pacific filed this suit against Defendants Zakariae Yerrou a/k/a

Zakaria Yerrou a/k/a Zakariae N. Ameera a/k/a Zack Yerrou (“Mr. Yerrou”), Yerrou

Discount Tire LLC d/b/a Terry Road Tire & Alignment (“Yerrou LLC”), Vicmar LLC,

John Mark Grubbs, and Vicky D. Grubbs. American Pacific has not served

Defendants Vicmar LLC, John Mark Grubbs, or Vicky D. Grubbs.

      American Pacific alleges trademark infringement, trademark counterfeiting,

unfair competition, and false association under the Lanham Act, 15 U.S.C. § 1051 et
     Case 3:20-cv-00273-KHJ-FKB Document 37 Filed 05/03/21 Page 2 of 11




seq., design patent infringement under the Patent Act, 35 U.S.C. § 101 et seq., and

unfair competition under Mississippi common law. Mr. Yerrou filed an answer,

admitting “all facts” alleged in Paragraphs 1-46 of American Pacific’s Complaint.

Answer [9] at 1.

      The Clerk entered default against Yerrou LLC for failure to answer. Entry of

Default [11]. During discovery, Mr. Yerrou demonstrated “a clear record of

noncompliance,” for which the Court’s levied sanctions against him. Order [32] at 2.

      Based on this failure to comply, American Pacific asks the Court to enter

judgment in its favor on all counts. Mot. for J. on the Pleadings [31]. Mr. Yerrou

failed to respond to this motion. On February 10, 2021, the Court afforded Mr.

Yerrou a final opportunity to respond to American Pacific’s Motion by February 24,

2020, warning the Court would deem the motion admitted if he did not respond.

Order [33]. This deadline has passed, and Mr. Yerrou has not responded. The Court

therefore finds Mr. Yerrou has admitted American Pacific’s Motion.

      B.     Facts

      American Pacific owns the exclusive rights to X COMP, GLADIATOR, and

ECOSAFE trademarks, as it has registered these trademarks with the United

States Patent and Trademark Office. Compl. [1], ¶ 17. American Pacific also owns

all propriety rights to Mold Serial Number APILC 1848-8, which is covered by a

design patent (Patent No. D808895). Id., ¶ 21. The company has authorized

Linglong International Tire Company in Thailand to manufacture tires with its

proprietary mold and trademarks. Id., ¶ 24. American Pacific, however, is the only



                                          2
     Case 3:20-cv-00273-KHJ-FKB Document 37 Filed 05/03/21 Page 3 of 11




entity authorized to import these tires into the United States. Id., ¶ 26. And

American Pacific authorizes use of its trademarks and mold numbers only on its

own tires. Id., ¶¶ 39-41.

      American Pacific learned that Terry Road Tire & Alignment (“Terry Road”),

located at 3101 Terry Road, Jackson, MS 39212, was selling unauthorized tires with

American Pacific’s X COMP and ECOSAFE trademarks and its proprietary mold.

Id., ¶ 28. Terry Road also sold tires that had American Pacific’s GLADIATOR

trademark removed and replaced with the HANKONG trademark, which is not

associated with American Pacific. Id. American Pacific believes that the

unauthorized tires Terry Road sold were manufactured by Linglong International

Tire Company and rejected by American Pacific based on various defects and

deficiencies. Id., ¶ 32. American Pacific believes that although these tires should

have been destroyed, they were instead sold to a secondary market without its

authorization and altered. Id.

      Mr. Yerrou was the registered agent and manager of now-dissolved Yerrou

LLC, which operated Terry Road. Id., ¶¶ 2-3. Despite Yerrou LLC’s dissolution, Mr.

Yerrou continues to operate Terry Road. Id., ¶ 3. Following its discovery that Terry

Rold sold unauthorized tires bearing American Pacific trademarks and proprietary

mold, American Pacific sent a demand letter informing Terry Road of its

infringement and stating the tires may constitute a public safety hazard. Id., ¶ 43.

American Pacific demanded Terry Road cease any further sale, distribution,

marketing, or importation of the tires and remove all counterfeit goods from its



                                          3
      Case 3:20-cv-00273-KHJ-FKB Document 37 Filed 05/03/21 Page 4 of 11




stock. Id., ¶ 44. No one affiliated with Terry Road responded before American

Pacific filed this lawsuit. Id., ¶ 46. When American Pacific filed its Complaint, Terry

Road was still selling the infringing tires. Id., ¶ 31.

II.    Standard

       American Pacific brings its motion under Federal Rule of Civil Procedure

12(c). “A motion for judgment on the pleadings under Rule 12(c) is subject to the

same standard as a motion to dismiss under Rule 12(b)(6).” Doe v. MySpace, Inc.,

528 F.3d 413, 418 (5th Cir. 2008) (citing Johnson v. Johnson, 385 F.3d 305, 313 n.8

(5th Cir. 2002)). Under a Rule 12(b)(6) analysis, “the central issue is whether, in the

light most favorable to the plaintiff, the complaint states a valid claim for relief.” Id.

(quoting Hughes v. The Tobacco Inst., Inc., 278 F.3d 417, 420 (5th Cir. 2001))

(alteration omitted). That means it contains “sufficient factual matter, accepted as

true,” giving the claim “facial plausibility” and allowing “the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell Atl. Corp. v. Twombly, 550

U.S. 544, 556 (2007)).

       In reviewing a motion for failure to state a claim under Rule 12(c), “[t]he

nonmovant must plead enough facts to state a claim to relief that is plausible on its

face.” United States v. 0.073 Acres of Land, More or Less, Situate in Parishes of

Orleans & Jefferson of La., 705 F.3d 540, 543 (5th Cir. 2013) (quoting Doe v.

MySpace, Inc., 528 F.3d 413, 418 (5th Cir. 2008)) (internal quotations omitted).

“[W]hen construing a motion for judgment on the pleadings, the Court is required to



                                            4
       Case 3:20-cv-00273-KHJ-FKB Document 37 Filed 05/03/21 Page 5 of 11




assume that the allegations of fact presented by the opposing party are true.” Sea-

Land Servs., Inc. v. D.I.C., Inc., 102 F.R.D. 252, 253 (S.D. Tex. 1984) (citing Cash v.

Comm’r of Internal Revenue, 580 F.2d 152, 154 (5th Cir. 1978)).

III.   Analysis

       American Pacific alleges Yerrou sold counterfeit tires at Terry Road, which

Yerrou LLC previously operated and which Mr. Yerrou now continues to operate.

See Compl. [1], ¶¶ 2-3, 28-46. In his Answer, Mr. Yerrou admitted these facts. [9] at

1. American Pacific’s Motion for Judgment on the Pleadings [31] requests judgment

only against Mr. Yerrou and does not move for default judgment against Yerrou

LLC. These claims are pending against Mr. Yerrou: (1) federal trademark

infringement (Counts I-II); (2) federal trademark counterfeiting (Counts III-IV); (3)

federal unfair competition and false association (Counts V-VI); (4) patent

infringement (Count VII); and (5) unfair competition under Mississippi common law

(Counts VIII-IX).

       A.    Federal Trademark Infringements (Counts I-II)

       Counts I and II bring claims of trademark infringement under 15 U.S.C.

§ 1114 for Mr. Yerrou’s unauthorized use of the X COMP and ECOSAFE marks.

Compl [1], ¶¶ 47-68. To establish a claim of trademark infringement under

Section 1114, American Pacific “must first ‘establish ownership in a legally

protectible mark, and second, . . . show infringement by demonstrating a likelihood

of confusion.’” Amazing Spaces, Inc. v. Metro Mini Storage, 608 F.3d 225, 235-36

(5th Cir. 2010) (quoting Bd. of Supervisors for La. State Univ. Agric. & Mech. Coll.



                                           5
     Case 3:20-cv-00273-KHJ-FKB Document 37 Filed 05/03/21 Page 6 of 11




v. Smack Apparel Co., 550 F.3d 465, 474 (5th Cir. 2008)). “Proof of registration of a

mark with the PTO constitutes prima facie evidence that the mark is valid and that

the registrant has the exclusive right to use the registered mark in commerce with

respect to the specified goods or services.” Id. (citations omitted). The Fifth Circuit

has indicated that, where the alleged infringers use the plaintiff’s exact mark, a

likelihood of confusion is “clear,” and the district court need not analyze the issue

more. Paulsson Geophysical Servs., Inc. v. Sigmar, 529 F.3d 303, 310-11 (5th Cir.

2008); see also Microsoft Corp. v. Software Wholesale Club, Inc., 129 F. Supp. 2d

995, 1007 n.11 (S.D. Tex. 2000) (“Generally, a likelihood of confusion analysis

involves a factual inquiry into several different factors. However, in the case of a

counterfeit mark, likelihood of confusion is clear.”) (citations omitted).

      American Pacific owns the registrations with the PTO for the X COMP and

ECOSAFE trademarks. Compl. [1], ¶ 17; Exs. A [1-2], C [1-4]. Terry Road, which

Mr. Yerrou continues to operate, sold tires bearing these exact registered

trademarks. Id., ¶¶ 3, 28-30, Exs. A [1-2], C [1-4]. The Court therefore finds

American Pacific successfully states a claim for trademark infringement as to both

the X COMP and ECOSAFE marks and grants the Motion for Judgment on the

Pleadings [31] as to Counts I and II.

      B.     Federal Trademark Counterfeiting (Counts III-IV)

      Counts III and IV bring claims of trademark counterfeiting under 15 U.S.C.

§§ 1114 and 1116 for Mr. Yerrou’s sale of the X COMP and ECOSAFE marks.

Courts in the Fifth Circuit have interpreted “a trademark counterfeit claim to



                                            6
     Case 3:20-cv-00273-KHJ-FKB Document 37 Filed 05/03/21 Page 7 of 11




operate as a trademark infringement with the addition of a defendant’s intention to

use plaintiff’s trademark, knowing it was counterfeit.” Springboards to Educ., Inc. v.

Kipp Found., 325 F. Supp. 3d 704, 717 (N.D. Tex. 2018) (citing Haggard Clothing

Co. v. Sai Lakshmi Indus. Pvt. Ltd., No. 3:09-CV-0802-M, 2009 WL 2868443, at *5

(N.D. Tex. Sept. 3, 2009)). As stated above, see supra Section III.A, American Pacific

has established claims for trademark infringement for the X COMP and ECOSAFE

marks. American Pacific sent a demand letter to Terry Road two months before

filing this action stating the tires were counterfeit. Compl. [1], ¶ 43, Ex. I [1-11].

Despite this letter, Yerrou continued to sell the counterfeit tires. Id., ¶ 31. Mr.

Yerrou admits these facts. Answer [9] at 1. Because he continued selling the

counterfeit tires after American Pacific informed him they were counterfeit, the

Court finds Mr. Yerrou intended to use the trademarks knowing they were

counterfeit. Kipp Found., 325 F. Supp. 3d at 717. The Court therefore grants

American Pacific’s Motion on Counts III and IV.

      C.     Federal Unfair Competition and False Association (Counts V-VI)

      Counts V and VI brings claims of unfair competition for false association

under Section 1125 of the Lanham Act for the unauthorized use of the X COMP and

ECOSAFE marks. Compl. [1], ¶¶ 87-112. “Section 1125 of the Lanham Act creates

two distinct bases for liability: ‘(1) false representation in advertising concerning

the qualities of goods (false advertising claims); and (2) false representations

concerning the origin or endorsement of goods (false association or product

infringement claims).’” Keane v. Fox Television Stations, Inc., 297 F. Supp. 2d 921,



                                            7
     Case 3:20-cv-00273-KHJ-FKB Document 37 Filed 05/03/21 Page 8 of 11




934 (S.D. Tex. 2004) (quoting Hutchinson v. Pfeil, 211 F.3d 515, 520 (10th Cir.

2000)). American Pacific brings its claims under the second basis for false

association. Memo. in Supp. [35] at 7.

      A false association claim under the Lanham Act is “intended to protect

against consumer confusion and a producer’s loss of good will by creating a means to

sue parties who endeavor to exploit the name-recognition that a pre-existing

producer has created in the marketplace.” Keane, 297 F. Supp. 2d at 935 (citing

Dastar v. Twentieth Century Fox Film Corp., 539 U.S. 23, 32-33 (2003)). “It forbids,

for example, the Coca-Cola Company’s passing off its product as Pepsi-Cola or

reverse passing off Pepsi-Cola as its product.” Dastar, 539 U.S. at 32.

      American Pacific alleges Mr. Yerrou sold tires with its X COMP and

ECOSAFE marks and proprietary mold, thereby “deceiv[ing] customers into

mistakenly believing that Defendants’ unauthorized tires originate with, and/or are

sponsored or approved by, [American Pacific],” Compl. [1], ¶ 94, or that they are

“licensed, authorized, connected to, and/or affiliated with [American Pacific] and/or

authorized tires offered under [American Pacific’s]” trademarks. Id., ¶ 106. Mr.

Yerrou admits to selling unauthorized tires with the X COMP and ECOSAFE

marks and selling tires with American Pacific’s proprietary mold with the

HANKONG mark, which is not affiliated with American Pacific. See Answer [9] at

1; Compl. [1], ¶ 28. Because these marks are associated with American Pacific and

Mr. Yerrou sold these tires without authorization, American Pacific sufficiently




                                          8
     Case 3:20-cv-00273-KHJ-FKB Document 37 Filed 05/03/21 Page 9 of 11




states a claim for false association under the Lanham Act. The Court grants

American Pacific’s Motion on Counts V and VI.

      D.     Patent Infringement (Count VII)

      Count VII of the Complaint asserts patent infringement for the infringement

of the ’895 Design Patent. “A determination of infringement requires a two-step

analysis. ‘First, the court determines the scope and meaning of a the patent claims

asserted . . . . [Second,] the properly construed claims are compared to the allegedly

infringing device.’” In re Gabapentin Patent Litig., 503 F.3d 1254, 1259 (Fed. Cir.

2007) (quoting Cybor Corp. v. FAS Techs., Inc., 138 F.3d 1448, 1454 (Fed. Cir.

1998)) (alteration in original).

      American Pacific alleges Mr. Yerrou sold tires manufactured using its own

proprietary mold, which the ’895 Design Patent covers. Mr. Yerrou admits the ’895

Design Patent covers the mold, and he sold tires marked with its serial number. See

Compl. [1], ¶¶ 21, 41-42; Answer [9] at 1. He also admits American Pacific’s

Thailand licensee manufactured the tires, meaning they bear American Pacific’s

patented mold. See Compl. [1], ¶ 32; Answer [9] at 1. Because Mr. Yerrou admits

the ’895 Design Patent covers the mold, he necessarily admits the properly

construed claims of the patent cover the mold. In re Gabapentin, 503 F.3d at 1259

(citing Cybor Corp. 138 F.3d at 1454). And because he admits the tires he sold were

manufactured using this mold, he admits he sold tires which embody the claims of

the patent and are therefore infringing. Id. The Court therefore finds that American

Pacific has pled sufficient factual allegations to establish a claim of patent



                                           9
      Case 3:20-cv-00273-KHJ-FKB Document 37 Filed 05/03/21 Page 10 of 11




infringement. The Court grants the Motion for Judgment on the Pleadings [31] on

this claim.

       E.     Unfair Competition under Mississippi Common Law (Counts VIII-IX)

       American Pacific brings claims unfair competition under Mississippi law in

Counts VIII and IX, alleging use of its X COMP and ECOSAFE marks violates

Mississippi law as well. Compl. [1], ¶¶ 125-52. “As with federal law, the benchmark

of Mississippi common law on trademark infringement and unfair competition is

the likelihood of confusion.” Git-R-Done Prods., Inc. v. Giterdone C Store, LLC, 226

F. Supp. 3d 684, 692 (S.D. Miss. 2016) (citing Richardson v. Thomas, 257 So. 2d 877,

880 (Miss. 1972)); Dollar Dep’t Stores of Miss., Inc. v. Laub, 120 So. 2d 139, 142-43

(Miss. 1960). Because the Court has already found American Pacific’s confusion

allegations sufficient for its federal trademark claims, see supra Section III.B, these

allegations are similarly sufficient for its Mississippi unfair competition claims. The

Court grants American Pacific’s Motion on these claims.

       F.     Damages

       Though the Court grants American Pacific’s Motion for Judgment on the

Pleadings [31] in its entirety, the Motion does not address the remedies sought. The

Court therefore orders American Pacific to submit briefing on damages or any other

relief it seeks. The Court will allow Mr. Yerrou an opportunity to respond.

IV.    Remaining Defendants

       This order does not resolve the claims against Defendants Yerrou LLC,

Vicmar LLC, John Mark Grubbs, and Vicky D. Grubbs. As the Clerk has entered



                                          10
     Case 3:20-cv-00273-KHJ-FKB Document 37 Filed 05/03/21 Page 11 of 11




default against Yerrou LLC, the Court invites American Pacific to file a motion for

default judgment or abandon its claim against Yerrou LLC. See Entry of Default

[11]. Because American Pacific has failed to serve Defendants Vicmar LLC, John

Mark Grubbs, and Vicky D. Grubbs, the Court orders American Pacific to show

cause as to why the claims against these Defendants should not be dismissed

without prejudice for failure to prosecute.

V.    Conclusion

      IT IS THEREFORE ORDERED AND ADJUDGED, that the Motion for

Judgment on the Pleadings [31] is GRANTED. American Pacific is entitled to

judgment on all counts of its Complaint [1]. American Pacific is ORDERED to

submit briefing on damages or other relief on or before May 14, 2021. Mr. Yerrou

must submit any response to this briefing on or before May 28, 2021.

      American Pacific is also ORDERED to file a motion for default judgment or

abandon its claims against Yerrou LLC and to show cause why the claims against

the Defendants Vicmar LLC, John Mark Grubbs, and Vicky D. Grubbs should not

be dismissed without prejudice for failure to prosecute by May 14, 2021.

      SO ORDERED, this the 3rd day of May, 2021.

                                               s/ Kristi H. Johnson
                                               UNITED STATES DISTRICT JUDGE




                                          11
